People v Ramroop (2020 NY Slip Op 04883)





People v Ramroop


2020 NY Slip Op 04883


Decided on September 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2018-13692

[*1]People of State of New York, respondent,
vGouchand Ramroop, appellant.


Janet E. Sabel, New York, NY (Steven J. Miraglia of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and William H. Branigan of counsel; Victoria Randall on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Queens County (Richard Buchter, J.), dated October 11, 2018, which, after a hearing, designated him a level one sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Following a hearing to determine the defendant's risk level pursuant to the Sex Offender Registration Act (Correction Law art 6-C; hereinafter SORA), the Supreme Court assessed 60 points, including 15 points for not accepting responsibility, against the defendant. The court designated the defendant a level one sex offender. The defendant appeals, arguing that the court should not have assessed points against him for not accepting responsibility.
The issue the defendant raises is academic under these circumstances since he will remain a level one sex offender even if he should have received a lower numerical score under the SORA guidelines (see People v Avalo, ___ AD3d ___, 2020 NY Slip Op 04599 [2d Dept]; People v Belter, 84 AD3d 905, 906; see also People v Hannah, 170 AD3d 1053, 1054; People v Johnson, 168 AD3d 1110; People v Pratt, 121 AD3d 462, 463).
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court